             Case 1:21-cv-02690-AJN Document 42 Filed 06/16/21 Page 1 of 2



O’Melveny & Myers LLP                T: +1 212 326 2000                                                        File Number: 727697-00001
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com                                                                                 6/21/21
New York, NY 10036-6537




                                                                                                               Daniel S. Shamah
June 16, 2021                                                                                                  D: +1 212 326 2138
                                                                                                               dshamah@omm.com
VIA ECF AND EMAIL

The Honorable Alison J. Nathan
United States District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

Re:      Argonaut Insurance Co. v. Matthew D. Rosen,et al., Case No. 1:21-cv-02690 (AJN)

Dear Judge Nathan,

We are counsel to defendants Marvin Rosen (“Marvin Rosen”) and Michael Del Guidice (“Del
Guidice”), David Kistenbroker of Dechert LLP is counsel to Matthew D. Rosen (“Matthew
Rosen”), Sean Coffey of Kramer Levin Naftalis & Frankel LLP is counsel to John Rosen (“Jack
Rosen”), Larry Blum (“Blum”), Paul O’Brien (“O’Brien”) and William Rubin (“Rubin”) 1 and Evan
Bolla of Harris St. Laurent & Wechsler LLP is counsel to Lewis Dickey (“Dickey”) and Rafe de la
Gueronniere (“de la Gueronniere”) (“Defendants”) in the above-referenced matter.

We are writing on behalf of the Defendants to respectfully request an extension, from July 1 to
August 11, 2021, of their time to file answers to the complaint (the “Complaint”, D.E. 3). Plaintiff
Argonaut Insurance Company (“Plaintiff”) consents to this request. This is the parties’ third
request for an extension.

In light of the above extension, Defendants also request for an adjournment of the July 2 status
conference, to a future date.

Defendants request this extension to allow Plaintiff time to complete service on all other
defendants and to allow time for the parties to discuss potential defense coverage through other
sources beyond Plaintiff and an overall resolution of the underlying litigation. The parties are
available for a conference at the Court’s convenience and confirm that all future requests of this
nature will be submitted in accordance with Your Honor’s Individual Practices in Civil Cases, at
least forty-eight (48) hours in advance of any such deadline.

We thank the Court for its attention to this matter.                                                            The conference is
                                                                        SO ORDERED.
                                                                                                                adjourned to
                                                                                                                September 3, 2021 at
                                                                         6/21/21
                                                                                                                3:45 P.M.

1Kramer Levin also represents Philip D. Turits, but Turits filed for bankruptcy. (D.E. 33). As a result, this
case remains stayed as to him.

                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
         Case 1:21-cv-02690-AJN Document 42 Filed 06/16/21 Page 2 of 2




Respectfully submitted,

/s/ Daniel S. Shamah

Daniel S. Shamah

cc: David Kistenbroker, Sean Coffey and Evan Bolla (via e-mail)




                                                                         2
